Citation Nr: 1134357	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  10-33 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to nonservice-connected disability pension with special monthly pension (aid and attendance benefits).

2.  Entitlement to service connection for lumbar degenerative disc disease (claimed as spinal stenosis and herniated disc).

3.  Entitlement to service connection for cervical fusion status post fracture.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran served on active duty from July 1971 to April 1974 and from February 1976 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which granted SMC pension based on being housebound, denied entitlement to SMC based on the need for aid and attendance, denied service connection for lumbar degenerative disc disease and denied service connection for cervical fusion status post fracture.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's countable annual income for VA pension purposes is in excess of the established income limit for receipt of payment for nonservice-connected disability pension benefits.

2.  A lumbar degenerative disc disease (claimed as spinal stenosis and herniated disc) disability was not shown in service or within the first post-service year, and has not been shown by competent evidence to be related to a disease or injury of service origin.

3.  A cervical fusion status post fracture disability was not shown in service or within the first post-service year, and has not been shown by competent evidence to be related to a disease or injury of service origin.


CONCLUSIONS OF LAW

1.  As the Veteran does not meet basic income eligibility requirements, the claim of entitlement to nonservice-connected disability pension with special monthly pension (aid and attendance benefits) is without legal merit.  38 U.S.C.A. §§ 101, 1501, 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2010).

2.  Lumbar degenerative disc disease (claimed as spinal stenosis and herniated disc) was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1111, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  Cervical fusion status post fracture was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1111, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the issue of entitlement to nonservice-connected disability pension with special monthly pension (aid and attendance benefits), the VCAA and implementing regulations provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  In this case, VCAA notice is not required because the issue presented is limited to statutory interpretation and the notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Further, a VA examination was not warranted because, as will be discussed in further detail in the following decision, the Veteran's income exceeded the maximum allowable pension rate.  Accordingly, the Board finds no prejudice toward the Veteran in proceeding with the adjudication of his claim.

Regarding the issues of entitlement to service connection for lumbar degenerative disc disease (claimed as spinal stenosis and herniated disc) and entitlement to service connection for cervical fusion status post fracture, the RO provided notice to the Veteran in an October 2008 letter, prior to the date of the issuance of the appealed December 2008 rating decision.  The October 2008 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  

The Board finds that no additional RO action to further develop the record on the claim is warranted.

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his lumbar degenerative disc disease (claimed as spinal stenosis and herniated disc) and cervical fusion status post fracture disabilities.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, there is no indication that a lumbar degenerative disc disease disability or a cervical fusion status post fracture disability was manifested in service or was otherwise related to service.  Thus remand for a VA examination is not necessary. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 


I.  Entitlement to nonservice-connected disability pension with special monthly pension (aid and attendance benefits).

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice- connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct.  Basic entitlement exists if, among other things, a veteran's income is not in excess of the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3(a)(3) (2010).  The maximum annual pension rate (MAPR) is periodically increased from year to year.  38 C.F.R. § 3.23(a) (2010).  The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b) (2010).  In addition, payment of a veteran's pension shall be denied or discontinued based upon consideration of the annual net worth or corpus of the estate of the veteran, the veteran's spouse, and the veteran's children.  38 U.S.C.A. § 1522(a) (West 2002); 38 C.F.R. § 3.274 (2010).

In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272 (2010).  Social Security Association (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.

In this case, the Veteran filed his claim for nonservice-connected pension in September 2008, at which time he reported some of his net worth and monthly income.  At the time, he was service-connected for left and right knee disabilities at a noncompensable and 20 percent disability rating.

Calculating the Veteran's income for the period in question, even considering deductions for claimed medical expenses, his income exceeded the maximum annual pension rate for a single veteran with no dependents for the time period in which he applied.  See VA Manual M21-1, Appendix B.  The maximum annual pension rate (MAPR) is set by Congress. That rate, which may change yearly, is published in Appendix B of the Veterans Benefits Administration Manual M21-1. 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3), 3.23.

Specifically, the Veteran's income for 2008 amounted to $21,372.00 which resulted from his annual Social Security income.  Maximum income allowed for that year for pension entitlement for someone in the Veteran's category with no dependents was $13,664.00.

The Veteran has not provided any documentation of eligible expenses or decrease in income which would allow for the possibility of a favorable decision, despite being provided an opportunity to do so.  Parenthetically, the Board observes that the Veteran has not returned a VA Form 21-0516-1, "Improved Pension Eligibility Verification Report" mailed to him in December 2008.

There is no interpretation of the facts of this case which will support a legal basis for favorable action with regard to the Veteran's claim.  Hence, pursuant to the governing legal authority, he cannot meet the basic income eligibility requirement to establish entitlement to nonservice-connected pension benefits.  

Where, as here, the law is dispositive, the appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For all reasons cited above, the claim for entitlement to a nonservice-connected disability pension with aid and attendance or housebound benefits must be denied.

II.  Service Connection

Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection can be granted for certain diseases, including arthritis, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

As the issues of entitlement to service connection for lumbar degenerative disc disease (claimed as spinal stenosis and herniated disc) and entitlement to service connection for cervical fusion status post fracture have identical factual backgrounds and analysis, these issues will be addressed together.

The Veteran's service treatment records are negative for treatment or complaints of a back or neck disability.  Specifically, the Veteran's February 1971 and December 1975 entrance examinations and March 1974 and October 1979 separation examinations showed no abnormalities regarding the Veteran's neck or back.

The Veteran underwent a VA general examination in October 1991.  He did not report any complaints of back or neck pain and there were no diagnoses or mentions of a back or neck disability.

The Veteran underwent a general VA examination in October 2007.  He did not report any complaints of back or neck pain and there were no diagnoses or mentions of a back or neck disability.  The examiner noted that the Veteran had normal cervical and lumbar range of motion.

An April 2009 VA treatment note reported diagnoses of lumbar radiculitis, lumbar facet joint syndrome and degenerative disc disease/stenosis of the lumbar spine.

A September 2009 VA treatment note reported a history of status post cervical fracture in 2004.

A January 2010 VA treatment note reported a diagnosis of stenosis of the lumbar spine.

The Board notes that multiple VA treatment records demonstrate a diagnosis of lumbar degenerative disc disease and cervical fusion status post fracture.

As there is a current diagnosis of a back and neck disorder, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, the Board notes that there are no clinical findings or diagnoses of lumbar degenerative disc disease during service or for several years thereafter.  None of the private medical records or VA treatment records show that the Veteran was diagnosed with arthritis to a compensable degree within one year of service.  Notably, the VA general examination in October 1991 was negative for a diagnosis of arthritis of the back or neck.

There is also no medical opinion of record showing a relationship between the any current lumbar degenerative disc disease and cervical fusion status post fracture and his military service.  The Board notes in that regard that the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of any back or neck disorders.  He was not diagnosed with a back or neck disorder until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza, 7 Vet. App. 498.  The Board has accordingly considered the lay evidence offered by the Veteran in the form of his correspondence to VA in which he asserted their belief that his lumbar degenerative disc disease and cervical fusion status post fracture disabilities were related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, there is no medical opinion of record showing a relationship between any current back or neck disorder and the Veteran's military service.  

The Board finds that the competent evidence of record, while showing currently diagnosed disabilities of lumbar degenerative disc disease and cervical fusion status post fracture, does not demonstrate arthritis manifested to a compensable degree within one year of separation or related to an in-service injury sustained by the Veteran.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for lumbar degenerative disc disease and cervical fusion status post fracture.  The benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to nonservice-connected disability pension with special monthly pension (aid and attendance benefits) is denied.

Entitlement to service connection for lumbar degenerative disc disease (claimed as spinal stenosis and herniated disc) is denied.

Entitlement to service connection for cervical fusion status post fracture is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


